DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/410,446, application filed on 05/13/2019.  Claims 1-20 are currently pending in this application. 

Priority
3.            Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 05/13/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by KELLER et al. (US PG Pub No. 2016/0089994).

7.          With respect to claim 1, KELLER teaches:
A method of recharging an electric battery (charging a battery, Abstract; recharging a battery, para 65), 
comprising alternating phases of recharge at a constant current and phases of recharge at constant voltage (alternating constant current and constant voltage during recharge, as shown in Fig 2, Also see Fig 5, showing constant voltage, periods of constant current during voltage falling periods, see Fig 10, showing periods of constant current decreasing at different modes of charging operation).

8.          With respect to claim 2, KELLER teaches:
wherein the phases of recharge at constant current and the phases of recharge at constant voltage have predetermined durations (see durations of charge at constant current and voltage, Figs 2, 5, 10).

9.          With respect to claim 3, KELLER teaches:
wherein the predetermined duration of each phase of recharge at constant current is set before the beginning of said phase according to a value of a current measured in the battery at the end of the previous phase of recharge at constant voltage (see history of charging constant current, see decrease in charging current in different modes, Fig 10).

10.          With respect to claim 4, KELLER teaches:
(see history of charging constant current, see decrease in charging current in different modes, Fig 10).

11.          With respect to claim 5, KELLER teaches:
wherein a quantity of charges injected into the battery at each phase of recharge at constant current is a decreasing function of the current measured in the battery at the end of the previous phase of recharge at constant voltage (see history of charging constant current, see decrease in charging current in different modes, Fig 10).

12.          With respect to claim 6, KELLER teaches:
wherein the phases of recharge at constant voltage all have substantially the same duration (see duration of charging voltage,current, para 107).

13.          With respect to claim 7, KELLER teaches:
wherein the phases of recharge are interrupted in response to the current measured in the battery at the end of a phase of recharge at constant voltage reaching a predetermined low threshold (see lower threshold of current, resting periods, para 30-35, 55-58, 105-107, Figs. 2, 5, 10).

14.          With respect to claim 8, KELLER teaches:
wherein each phase of recharge at constant current is separated from the next phase of recharge at constant voltage by a rest phase (lower threshold of current, resting periods, para 30-35, 55-58, 105-107, Figs. 2, 5, 10).

KELLER teaches:
an electric battery (charging a battery, Abstract; recharging a battery, para 65-68); and 
a recharge circuit (see battery management system, Fig 1, para 65-68) coupled to the electric battery (charging a battery, Abstract; recharging a battery, para 65) and 
configured to alternately apply constant currents and constant voltages to the electric battery (alternating constant current and constant voltage during recharge, as shown in Fig 2, Also see Fig 5, showing constant voltage, periods of constant current during voltage falling periods, see Fig 10, showing periods of constant current decreasing at different modes of charging operation).

16.          With respect to claim 10, KELLER teaches:
wherein the electric battery comprises a lithium-ion type solid electrolyte microbattery (see microcontroller controlling battery, lithium battery, para 30-35, 55-58, 105-108, Figs 2, 5, 10).

17.          With respect to claim 11, KELLER teaches:
wherein the electric battery comprises a thin-film battery having a solid electrolyte, and the thin-film battery configured to withstand overvoltages across the thin-film battery responsive to the constant currents being applied to the thin-film battery (microcontroller controlling battery, lithium battery, para 30-35, 55-58, 105-108, Figs 2, 5, 10m, see unknown history with overvoltage, Fig 2, 5, 10, para 30-35, 55-58).

18.          With respect to claim 12, KELLER teaches:
(see microcontroller controlling battery, lithium battery, para 30-35, 55-58, 105-108, Figs 2, 5, 10).

19.          With respect to claim 13, KELLER teaches:
wherein the recharge circuit is configured to apply constant currents to the electric battery during constant current phases of operation and to apply constant voltages to the electric battery during constant voltage phases of operation, each of the constant current and constant voltage phases of operation having a predetermined duration (alternating constant current and constant voltage during recharge, as shown in Fig 2, Also see Fig 5, showing constant voltage, periods of constant current during voltage falling periods, see Fig 10, showing periods of constant current decreasing at different modes of charging operation).

20.          With respect to claim 14, KELLER teaches:
wherein the recharge circuit is configured to measure a value of recharge current charging the electric battery at an end of each constant voltage phase of operation, and is configured to set a value of the constant current in the subsequent constant current phase of operation based on the measured value of recharge current (alternating constant current and constant voltage during recharge, as shown in Fig 2, Also see Fig 5, showing constant voltage, periods of constant current during voltage falling periods, see Fig 10, showing periods of constant current decreasing at different modes of charging operation).

21.          With respect to claim 15, KELLER teaches:
wherein the recharge circuit is further configured to set a duration of the subsequent constant current phase of operation based on the measured value of recharge current (alternating constant current and constant voltage during recharge, as shown in Fig 2, Also see Fig 5, showing constant voltage, periods of constant current during voltage falling periods, see Fig 10, showing periods of constant current decreasing at different modes of charging operation).

22.          With respect to claim 16, KELLER teaches:
wherein each constant voltage phase of operation has a same duration (see lower threshold of current, resting periods, para 30-35, 55-58, 105-107, Figs. 2, 5, 10).

KELLER teaches:
wherein each constant current phase of operation is separated from the subsequent constant voltage phase of operation by a rest phase, the recharge circuit configured to place the electric battery in an open-circuit condition during each rest phase (alternating constant current and constant voltage during recharge, as shown in Fig 2, Also see Fig 5, showing constant voltage, periods of constant current during voltage falling periods, see Fig 10, showing periods of constant current decreasing at different modes of charging operation).

24.          With respect to claim 18, KELLER teaches:
A battery charger (see battery management system, Fig 1, para 65-68) configured to be coupled to a battery (68charging a battery, Abstract; recharging a battery, para 65) and configured to alternately operate in a constant current phase and a constant voltage phase (alternating constant current and constant voltage during recharge, as shown in Fig 2, Also see Fig 5, showing constant voltage, periods of constant current during voltage falling periods, see Fig 10, showing periods of constant current decreasing at different modes of charging operation), 
the battery charger configured to supply a constant current to the battery during each constant current phase (constant current during different charge modes, constant current during battery charging, Fig 10; also see current constant current values during charging, to bring SOC to full charge, Fig 14) and 
to supply a constant voltage across the battery during each constant voltage phase (see Fig 2, showing constant voltage across battery during constant voltage phase, see Fig 3, showing constant voltage during charging stage).

25.          With respect to claim 19, KELLER teaches:
(determination of charging constant voltage, Fig 5).

26.          With respect to claim 20, KELLER teaches:
wherein the battery charger is further configured to decrease a value of the constant current supplied during each constant current phase based the measured value of the charging current in the preceding constant voltage phase (see history of charging constant current, see decrease in charging current in different modes, Fig 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851